UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

United States of America,
V. Case No. 2:19-cr-197
Troy Balgo, Judge Michael H. Watson
Defendant.

ORDER

 

Doctor Troy Balgo (“Defendant”) moves the Court to modify the terms of
his pretrial release. ECF No. 16. The Court held hearings on October 23, 2019,
October 25, 2019, and November 21, 2019, at which the parties provided
argument in addition to the written filings they have submitted. The matter is fully
briefed. For the following reasons, the Court DENIES Defendant's motion.

|. BACKGROUND

On September 5, 2019, Defendant was indicted on nine counts for health
care fraud (Count One), conspiracy to commit health care fraud (Count Two),
unlawful distribution and dispensing of controlled substances (Counts Three
through Eight), and conspiracy to commit unlawful distribution and dispensing of
controlled substances (Count Nine). ECF No. 4. Defendant surrendered to the
United States Marshals, and the Government sought his detention pending trial.
See Memorandum in Support of Pretrial Detention, ECF No. 10. On September
25, 2019, Magistrate Judge Jolson entered an Order Setting Conditions of

Release that, among other things, prohibited Defendant from “prescrib[ing] any
controlled substance until a court-ordered monitoring system is in place.” ECF
No. 13.

On October 4, 2019, Defendant moved to modify the conditions of his
release to permit him to prescribe controlled substances in the course of his
medical practice. Mot. 1, ECF No. 16. Defendant initially proposed to retain Dr.
Kort Gronbach to provide independent medical oversight of Defendant's
prescribing practices, including submitting a weekly report of Defendant's
prescribing to the Court. /d. at 2. Dr. Gronbach “has extensive experience in
pain medicine practice and has worked for the United States Department of
Justice as a pain medicine consultant.” /d. Dr. Gronbach has also “been a
member of the Governor’s Opiate Cabinet Action Team since 2012.” /d.
Defendant later modified his proposed conditions to have Dr. Gronbach review
prescriptions twice per week and to not release the prescriptions to the pharmacy
until they have been reviewed and approved by Dr. Gronbach and the Court.
Def. Second Supp. Memo. 2, ECF No. 32.

The Government objects to the modified set of conditions proposed by
Defendant and asks the Court to deny outright Defendant’s request to reinstate
his prescribing practices.

ll. ANALYSIS
Eighteen U.S.C. § 3145(a) permits a defendant who has been ordered

released by a magistrate judge to move for amendment of the conditions of that

Case No. 2:19-cr-197 Page 2 of 7
release. The district judge reviews the matter de novo. United States v. Gunter,
No. 2:09-cr—90, 2009 WL 1867638, at *1 (S.D. Ohio June 24, 2009).

In determining the conditions to be imposed on Defendant's pretrial
release, the Court is to impose the “least restrictive” conditions that “will
reasonably assure the appearance of the person as required and the safety of
any other person and the community ... .” 18 U.S.C. § 3142(c). In a case
involving a controlled substances offense for which there is a maximum term of
imprisonment of ten years or more there is a rebuttable presumption “that no
condition or combination of conditions will reasonably assure . . . the safety of the
community.” 18 U.S.C. § 3142(e)(3)(A). Defendant has been indicted on six
counts of unlawful distribution and dispensing of controlled substances. This
indictment, “standing alone, establishes probable cause to believe that
[Defendant] committed the offenses with which he is charged.” United States v.
Bothra, No. 19-1092, 2019 U.S. App. LEXIS 9375, **2-3 (6th Cir. Mar. 28, 2019)
(citing United States v. Stone, 608 F.3d 939, 945 (6th Cir. 2010)). The
presumption therefore applies.

To rebut the presumption, Defendant must produce evidence that he is not
a danger to the community. /d. at *3. Defendant has done this by, among other
things, submitting numerous letters from doctors who refer patients to Defendant.
ECF No. 29. These letters indicate that Defendant is trusted by these doctors to
provide pain management services to their patients, including the prescription of
opiates. Additionally, these doctors have indicated that Defendant has

Case No. 2:19-cr-197 Page 3 of 7
discharged patients who do not comply with their obligations to responsibly use
opioids.

Because Defendant has presented some evidence that he is not a danger
to the community, the presumption is now simply “one of several factors that
must be weighed” under § 3142(g). Bothra, 2019 U.S. App. LEXIS 9375, at *3.
The Court must also consider the following factors when determining the
appropriate conditions of release: (1) the nature and circumstances of the
offense, including whether it involves a controlled substance; (2) the weight of the
evidence against Defendant; (3) Defendant’s history and characteristics,
including employment, financial resources, community ties, and past conduct;
and (4) the nature and seriousness of the danger to any person or the community
that would be posed by the person’s release. 18 U.S.C. § 3142(g). The Court
will address each factor in turn.

The nature and circumstances of the offense weigh against reinstating
Defendant's prescribing authority. Section 3142(g)(1) explicitly directs the Court
to consider whether the offense involved a controlled substance—Counts Three
through Eight do. While the Government has been unable to provide any specific
examples to the Court of Defendant prescribing opiates other than for a
legitimate medical purpose, the indictment signed by the grand jury nevertheless
charges that Defendant, among other things, “knowingly, intentionally, and
unlawfully dispensed and distributed, and caused to be dispensed and

distributed, outside the usual course of professional practice and not for a

Case No. 2:19-cr-197 Page 4 of 7
legitimate medical purpose... .” Indictment 9 71, ECF No. 4. The other
offenses involve health care fraud.

The Court next considers the weight of the evidence that Defendant is a
danger to the community. This factor weighs in Defendant's favor. The
Government has provided little evidence that Defendant is a danger to the
community other than the signed Indictment. The Government frequently cites
the number of opiate prescriptions Defendant has written and how that number
compares to other physicians in the state, but it is not unlawful to be one of the
top prescribers of opiates. Indeed, there will always be a top prescriber of
opiates even if every doctor is unnecessarily conservative in dispensing this
medication. It is not surprising that Defendant would be among the top
prescribers considering that he maintains a pain management clinic specializing
in the prescription of pain management medication. The doctors who wrote
letters in support of Defendant each stated that they do not prescribe opiates and
instead refer patients needing these medications to Defendant. Additionally, as
stated above, while the Indictment references medically unnecessary
prescriptions, the Government has not provided evidence of such prescriptions
and has indicated in hearings that this is the subject of ongoing investigations.

Nevertheless, the Government has provided some evidence that
Defendant is a danger to the community. In particular, Defendant has admitted

that prescriptions were issued under his name when he was not in the office

Case No. 2:19-cr-197 Page 5 of 7
seeing patients.’ While Defendant states that there was an authorized provider
on site and this amounts to a billing mistake, it still suggests a lack of attention to
proper protocols when prescribing such an important medication.

The third factor, Defendant’s nature and characteristics, also weigh in his
favor. Other than the allegations made in this case, nothing in Defendant's
history suggests a lack of character. Defendant has been elected, and has
served, as the Belmont County Coroner and has presented numerous references
from local doctors supporting his value as a practitioner in the area. The
Government's arguments against Defendant’s character, including that he has
“abrogated his responsibility to the community” by taking vacations, Memo in
Support of Pretrial Detention 7, ECF No. 10, are unpersuasive.

The fourth factor, the seriousness of the danger posed by Defendant's
ability to prescribe, weighs heavily against Defendant. While Defendant is still
presumed innocent and the Court has not yet been presented with evidence
demonstrating medically unnecessary prescribing practices, the allegations
supporting the Indictment are extremely serious. Every day this Court deals with
the catastrophic effects of the opioid crisis. That Defendant is alleged to have
contributed to that crisis via his prescribing authority militates against reinstating

his ability to prescribe opiates.

 

1 The Government frequently discusses the number of days Defendant vacationed and
his travel destinations (e.g. Las Vegas and Ireland) as indications of a lack of care for
his patients. Defendant's personal vacation habits do not strike the Court as unusual for
someone of his socioeconomic status or indicative of a lack of care.

Case No. 2:19-cr-197 Page 6 of 7
Furthermore, Defendant's proposed monitoring program with Dr.
Gronbach, while appealing on its face, does not alleviate the potential
dangerousness of Defendant being permitted to prescribe. Dr. Gronbach and the
Court would still be left in the position of relying on patient notes submitted by
Defendant, who is alleged to have committed health care fraud.

In summary, two of the four factors under 18 U.S.C. § 3142(g) weigh
against modifying the conditions of Defendant’s release. The Court also
considers the presumption under 18 U.S.C. § 3142(e)(3)(A) as a separate factor.
Stone, 608 F.3d at 945. The Court finds that no set of conditions on Defendant's
opiate-prescribing authority (other than a ban pending trial} can reasonably
assure the safety of the community.2 Defendant's motion, ECF No. 16, is

therefore DENIED.

IT IS SO ORDERED. Wd Wetov

MICHAEL H. WATSON, JUDGE
UNITED STATES DISTRICT COURT

 

? The Court was also persuaded by a recent unpublished opinion of the Sixth Circuit,
United States v. Bothra, supra. That case also involved a defendant who was a medical
doctor indicted for opicid-related offenses and heaith care fraud. /d. at *4. While there
are material factual differences between Bothra and Defendant's case, the Sixth Circuit
reversed the district court’s decision in Bothra to grant pretrial release, let alone restore
prescribing privileges, despite numerous onerous restrictions imposed upon release
including a $7 million bond and electronic monitoring.

Case No. 2:19-cr-197 Page 7 of 7
